Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 3, 1980, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), criminal possession of a weapon in the third degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt. Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.